Exhibit 12.1 NORFOLK SOUTHERN CORPORATION AND SUBSIDIARIES Computation of Ratio of Earnings to Fixed Charges Six months ended Year ended December 31, June 30, 2013 ($ in millions) EARNINGS Income from continuing operations before income taxes as reported $ Add (subtract): Total interest expenses (as detailed below) Amortization of capitalized interest 5 10 9 8 7 6 Income of partially owned entities(1) Total earnings $ FIXED CHARGES Interest expense on debt $ Interest expense on unrecognized tax benefit 1 1 Other interest expense 5 10 12 16 1 17 Calculated interest portion of rent expense(2) 19 42 46 38 37 45 Total interest expenses Capitalized interest 9 20 19 15 17 15 Total fixed charges $ RATIO OF EARNINGS TO FIXED CHARGES (1)Represents undistributed income of equity investees included in income from continuing operations before income taxes as reported. (2)Interest component of leases includes one-third of rental expense which approximates the interest component of operating leases.
